DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666 “Kim”) in view of Nagai et al. (US 5,912,090 “Nagai”)
For claims 1 and 2:  Kim teaches a battery pack comprising a laminated body in which unit cells are laminated one on another, a cell case 110 made of a rigid material having a cell case volume and having a first opening and containing the laminated body, and a first lid member 115 made of a flexible material and closing the first opening, the first opening being positioned to face a first face of the laminated body in connection with a laminated direction of the unit cells. (Kim in 0081-0083, 0087, Fig. 1)  As Kim teaches at least one element for the lid 
Kim does not explicitly teach the first lid member being configured to be deformable when the cell case volume is decompressed, or the internal pressure of the cell case being lower than the external pressure of the cell case due to the cell case volume being in a state of decompression.  However, it is asserted that the skilled artisan would find obvious that the lid member configured as deformable would deform to a change in cell case pressure such as decompression.  As part of a closed cell case, the lid member would more readily deform since the cell case itself is rigid.  Further obvious to the skilled artisan is for the cell case volume in Kim to have a lower internal pressure than the external pressure due to being in a state of decompression.  By standard definition, decompression is reduction in pressure.  Kim discloses a reduction in pressure when “the internal pressure of the secondary battery 100 is below a 
	Kim does not explicitly teach the laminated body as unit cells laminated one on another.  However, Nagai teaches laminated bodies as unit cells 7 laminated one on another.  The skilled artisan would find obvious to modify Kim with unit cells laminated one on another.  The motivation for such a modification is to increase the capacity of the battery pack by reduction of dead space. (Nagai in col. 1 lines 36-56)
For claims 3 and 5:  As to the claimed first lid member coming into contact in an area larger than a part of the laminated unit cells that contributes to power generation and as to the first lid member deforming by at least 1 mm or greater, a recitation of relative dimensions of the claimed device is not patentably distinct from Kim, absent of a showing that the claimed device performs differently than the prior art device. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)  Notwithstanding this, it would not require undue experimentation at least for the skilled artisan to optimize the contact area and degree of deforming absent of a showing of evidence or unexpected results that the contact area is critical, as determining where the optimum combination of percentages or workable ranges lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  In this regard, Kim teaches optimization of the height H1 and width W1 for its lid member based on a corresponding height H2 and width W2 of the 
	For claims 4 and 11:  In Nagai, the unit cells include a seal part 5 that seals the peripheries of the unit cells and with an inner side of the seal part being the power generation contributing area; and. (Nagai in col. 5 lines 56-61, Fig. 6)  As already discussed, in Kim the first lid member comes into contact with the first face of the laminated body, thus, by modification of Kim in view of Nagai the first lid member in at least a part of the seal part and in the power generation contribution area would come into contact with the first face of the laminated body.  The seal part, being a hot melt adhesive, is also structurally and functionally a stopper that would prevent lateral movement of the laminated body. (Id.)
	For claims 6 and 7:  As the first lid member is aluminum which is the same material for the lid member as disclosed by applicant (see specification in 0157), it is asserted that the lid member in Kim would have the same tensile strength as claimed, inherently.  Furthermore, given the tensile strength of aluminum and Kim disclosing that the lid member reverses its shape and protrudes outward, it is asserted that the lid member is an elastic film, and when the internal pressure of the battery is below a predetermined value, the lid member compresses the electrode assembly. (Kim in 0084)  
	For claim 9:  The first lid member has a plate-like part shaped to substantially agree with the first face of the laminated body, which is also flat, and a freely expandable and contractible part surrounding the periphery of the plate-like part. (Kim in Fig. 2B, 2C)  As already discussed, the first lid member elastically deforms via the freely expandable and contractible part which expands inward if an internal pressure of the cell case is lower than an external pressure of the cell case, so that the plate-like part comes into contact with the first face of the laminated body 
	For claim 16:  Kim does not explicitly teach a pressure release valve.  However, Nagai teaches a reversible vent 12 which contains a valve 15. (Nagai in col. 6 lines 20-27 and lines 42-52)  The skilled artisan would find obvious to further modify Kim with a pressure release valve.  The motivation for such a modification is to allow for the interior of the battery pack to maintain a sealed state. (col. 6 lines 51-52)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090 “Nagai”), and further in view of Ahn (US 2011/0311862)
 	The teachings of Kim and Nagai are discussed above.
	Kim does not explicitly teach the first lid member as an elastic film which has a multilayer structure.   However, Ahn in the same field of endeavor teaches a film having a multilayer structure. (Ahn in 0062, Fig. 3)  The skilled artisan would find obvious to further modify Kim with a multilayer film.  The motivation for such a modification is to prevent air and moisture from flowing into the battery and protect the battery from outside. (Id.) 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090 “Nagai”), and further in view of Kritzer et al. (US 2011/0045324 “Kritzer”)
	The teachings of Kim and Nagai are discussed above.
Id.)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090 “Nagai”), and further in view of Nakazawa (US 2009/0053585)
The teachings of Kim and Nagai are discussed above.
Kim does not explicitly teach the laminated body divided into a plurality of blocks in connection with the laminated direction and between adjacent ones of the blocks is arranged a plate-like elastic member having elasticity to deform according to surface shapes of the blocks.  However, Nakazawa teaches a plate-like member 2 between adjacent ones of the blocks. (Nakazawa in Fig. 1, 0058)  The skilled artisan would find obvious to modify Kim with a plate-like elastic member.  The motivation for such a modification is to prevent deformation of the battery. (Id.)  

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090 “Nagai”), and further in view of ABE et al. (US 2011/0171525 “Abe”)
The teachings of Kim and Nagai are discussed above.
In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)  Notwithstanding this, it would not require undue experimentation at least for the skilled artisan to optimize the thickness of the electrode layers absent of a showing of evidence or unexpected results that the contact area is critical, as determining where the optimum combination of percentages or workable ranges lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  Furthermore, Nagai teaches electrode layers of the claimed thickness. (Nagai in col. 5 lines 1-33)  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

 	For claim 19:  The fibrous material is carbon fiber. (Abe in 0085)
 	For claim 20:  In Nagai, a conductive layer 114 is arranged between adjacent ones of the unit cells. (Nagai in 0006)
 	For claim 21:  Kim does not explicitly teach the positive electrode collector layer and/or the negative electrode collector layer is a resin collector mainly containing conductive filler and resin.  However, Abe teaches the current collector layer containing conductive filler and a resin. (Abe in 0028-0034)  The skilled artisan would find obvious to further modify Kim with a collector layer mainly containing conductive filler and resin.  The motivation for such a modification is to improve adhesion between the current collector and an electrode mixture layer. (Abe in 0039)
	For claim 22:  Kim does not explicitly teach a vehicle which comprises the battery pack as a power source.  However, Abe teaches vehicles which comprise a lithium-ion battery pack. (Abe in 0005-0007)  The skilled artisan would find obvious to further modify Kim such that the  

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.
Applicant’s first argument is that Kim does not teach or suggest that “the at least one element 115 for compensating for and preventing volumetric expansion can be recessed toward the space 117” (emphasis in original) due to the volume of the secondary battery case being in a state of decompression.  Initially, the examiner notes that the claims are silent to the element can be recessed toward the space and at best, recite that the lid member deforms and comes into contact with the face of the laminated body.  It appears to the examiner that the argument to “can be recessed toward the space” is to the element in Kim not being deformable toward the space under specific conditions.  Applicant submits that instead of being recessed toward the space from decompression, in Kim the primary function is to reverse its shape and protrude outward (instead of inward) when the internal pressure rises above a predetermined value.  This argument has been fully considered but is not found persuasive.  It is asserted that by the functional language “configured to” that the claims recite the first lid member by what it does rather than by what it is.  Nonetheless, the lid member in Kim is maintained as configured to deform and come into contact with the first face of the laminated body when the cell case volume is in a state of decompression for the reasons already set forth in the present Office action.  Applicant appears to acknowledge that the element 115 in Kim is in a recessed state when the internal pressure is below a predetermined value but is somehow not a teaching or suggestion of decompression.  To 
Applicant submits that in Kim it is clear that the element 430 is in a naturally recessed state and that as such there is no teaching or suggestion that the element is deformable while tightly closing the first opening when the cell case volume is decompressed.  By stating that the element is in a naturally recessed state, it appears to the examiner that applicant is asserting that the element is somehow no longer further deformable, to which such argument would not be persuasive as “deformable” is interpreted as a property present in the element for the reasons already discussed.  In other words, whether deformed initially or deformed to its fullest extent, the element would still be and remain deformable, and the expanding and deformation properties of the lid member would not preclude it from further compressing the electrode assembly.  Notwithstanding this, a naturally recessed element in Kim is but one of many embodiments.  Kim’s simplest embodiment is where the element is positioned in the center of one of the lateral surfaces of the cell casing. (Kim in 0077-0082)  Fig. 2A, which is a perspective view, shows the element as flush with the cell casing and not in a naturally recessed state.  Fig. 2B (lateral view) builds upon this embodiment and only here is an additional teaching for the element to be recessed toward the space.  It is asserted that the lid member 115 in Kim is positioned away from the first/second face of the laminated body if an internal pressure of the cell case is equal to an external pressure of the cell case.  Not until Fig. 2B does Kim disclose that the lid member can be recessed toward the space. (Kim in 0083)  Thus, at least for the embodiment in Fig. 2A under no decompression, it is asserted that the lid member in Kim is positioned away from the 
The examiner notes that additional arguments submitted for Naga, Ahn, Kritzer, Nakazawa and Abe merely assert that these references fail to remedy alleged differences in Kim from the claimed invention, otherwise maintained towards the present claims for the reasons set forth in the present Office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Julian Anthony/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722